Citation Nr: 0633163	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied service connection for a bilateral hearing loss.  
The RO issued a notice of the decision in March 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in January 2005, the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

The veteran currently has bilateral hearing impairment, and 
the evidence falls in relative equipoise with respect to 
whether the veteran incurred this disability during service 
and whether a service-disability link exists.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) of 2000

The enactment of the VCAA significantly changed the law prior 
to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
bilateral hearing loss is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, certain chronic diseases, including an organic 
disease of the nervous system (to include sensorineural 
hearing loss), may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

b. Hearing Disability
In order to determine hearing impairment for VA purposes, an 
audiological  examination must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  In addition, a veteran may not 
wear hearing aids during the examination.  38 C.F.R. § 
4.85(a).    

Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis

a. Service Medical Records
The April 1957 Report of Medical Examination for Enlistment 
reflects a normal clinical evaluation of the veteran's ears, 
and he displayed normal hearing of 15/15 bilaterally.  In the 
accompanying Report of Medical History, the veteran indicated 
that he was in good health.  He also indicated that he had 
had ear, nose or throat trouble, but provided no further 
elaboration about such trouble.     

In the September 1960 Report of Medical Examination, the 
veteran again received a normal clinical assessment of the 
ears and continued to display normal hearing at 15/15 
bilaterally.  

In the veteran's August 1964 Report of Medical Examination, 
he received a normal clinical evaluation for his ears and 
displayed normal hearing at 15/15 bilaterally.  The veteran's 
audiometric test generated the following scores: decibels of 
-10, -10, 
-5, 0 and 0 (which convert to 5, 0, 5, 10, and 5 decibels 
under the current rating system) were recorded for respective 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz for the 
right ear; and for the left ear, decibels of -10, -10, -10, -
5 and +5 (which convert to 5, 0, 0, 5 and 10 decibels under 
the current rating system) for respective frequencies of  
500, 1000, 2000, 3000 and 4000 hertz. 

The audiometric scores reflected two years later in the 
veteran's October 1966 Report of Medical Examination for 
Discharge were as follows: decibels of 0, -10, +15, +15 and 
+15 (which convert to 15, 0, 25, 25, and 20 decibels under 
the current rating system) were recorded for respective 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz for the 
right ear; and for the left ear, decibels of 0, -5, +10, +25 
and +20 (which convert to 15, 5, 20, 35 and 25 decibels under 
the current rating system) for respective frequencies of  
500, 1000, 2000, 3000 and 4000 hertz.  The veteran received a 
normal clinical evaluation of the ears.  

The other SMRs of record contain no further information 
pertinent to the instant appeal.  

b. Post-Service Records
December 2004 VA Audiological Examination
In a December 2004 VA audiological examination, the clinician 
examined the veteran's claims file and noted that he 
displayed normal hearing upon his discharge from service in 
1966.  The veteran complained of bilateral hearing loss, with 
gradual onset during service, where he had exposure to noise.  
The veteran further indicated that he received hearing aids 
in 2003.  

An audiological examination, which included a puretone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the puretone threshold test, in the 
right ear, decibels of 30, 20, 70, 75 and 80 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 20, 15, 80, 75 and 
85 were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 61 for the right ear and 64 for 
the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 54 percent discrimination for 
the right ear and 60 percent for the left ear.  

The audiologist diagnosed the veteran with normal hearing for 
250 to 1000 hertz, decreasing to a mild to severe 
sensorineural hearing loss, bilaterally.  Because of the 
veteran's normal audiogram upon separation, however, this 
clinician concluded that it seemed less than likely that the 
hearing loss occurred as a result of his active service.  

February 2005 Private Audiological Examination
Like the 2004 VA examiner, the veteran's private audiologist, 
B.S., noted the veteran's complaints of bilateral hearing 
loss, as well as his significant in-service noise exposure.  
She, too, reviewed the veteran's SMRs, and specifically, the 
1964 and 1966 audiological examination scores.  While B.S. 
acknowledged that both of the these scores fell within normal 
limits, she commented that, when compared, the 1966 scores 
indicated a significant decrease in hearing, especially in 
the left ear, at 3000 and 4000 hertz.  Thus, while the 
veteran's hearing was apparently normal during those exams, 
B.S. expressed her opinion that his decline in hearing 
acuity, as demonstrated by the 1966 test, indicated that the 
veteran's current hearing loss more likely than not occurred 
as the result of his in-service noise exposure.  She further 
observed that the veteran's audiometric configuration in 
1966, while within normal range, was similar to his current 
configuration, which illustrated better hearing at the low 
frequencies and a decline in hearing at higher frequency 
levels.  B.S. also stated that the pattern of high frequency 
hearing loss could be linked to noise exposure, and that this 
pattern provided persuasive evidence of hearing loss from in-
service noise exposure.    

c. Discussion
As demonstrated by the December 2004 VA audiological 
examination, conducted in accordance with the provisions of 
38 C.F.R. § 4.85(a), the veteran currently exhibits bilateral 
hearing loss within the meaning of 38 C.F.R. § 3.385.  That 
is, he displays an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 
decibels or greater bilaterally (i.e., 70, 75 and 80 decibels 
in the right ear; 80, 75 and 85 in the left ear).  His speech 
recognition scores using the Maryland CNC Test also were less 
than 94 percent, at 54 and 60 percent in the right and left 
ears respectively.  38 C.F.R. § 3.385.  Accordingly, he has 
satisfied the first prong of the service connection test.

As for the second and third prongs of the test, the Board 
determines that the evidence of record falls at least in 
equipoise, in which case the veteran prevails.  With respect 
to the "incurrence in or aggravated by" element, the Board 
notes that the veteran's SMRs repeatedly reflected auditory 
acuity within normal range, which would weigh against his 
claim.  However, a close review of these records discloses 
that, although remaining within normal range, the veteran's 
bilateral hearing in fact became worse over a period of time 
in service, which weighs in favor of the veteran's claim.  
The Board finds that these dual interpretations of the same 
evidence roughly balance each other out, as each is equally 
persuasive.  As such, giving the benefit of the doubt to the 
veteran, the Board determines that he has satisfied the 
second "incurrence" element of the service connection test.

Turning to the final, nexus prong of the test, the Board 
finds that the record contains two conflicting medical 
opinions as to the cause of the veteran's current bilateral 
hearing loss: the December 2004 VA examiner expressly 
determined that it was less likely that the veteran's hearing 
disability was related to service, while the February 2005 
private audiologist, B.S., concluded the opposite, that it 
was more likely that the veteran's in-service noise exposure 
caused his current disability.  In such a circumstance, the 
Board must determine how much weight to afford each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The 
Board may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See id., at 470-71 ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches"); accord 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     
   
The Board finds the two relatively contemporaneous 
audiological examinations fall at least in relative 
equipoise, in which case, the veteran prevails.  Both 
examiners reviewed the veteran's SMRs and simply arrived at 
opposing, reasonable conclusions with respect to the origin 
of the veteran's bilateral hearing loss.  Each examiner also 
provided adequate rationale for their respective assessments.  
As such, the Board determines that these competing opinions 
roughly balance each other out.  Accordingly, applying the 
benefit of the doubt rule in favor of the veteran, the Board 
finds that he has satisfied the nexus element of the service 
connection test, and therefore, service connection is 
warranted.  




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


